DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In line 1 of claim 7, “The delivery device of claim 3” has been replaced with ---The delivery device of claim 1---.
Allowable Subject Matter
Claims 1-2, 4 and 6-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art of record fails to teach, disclose or render obvious “at least one flexible membrane portion attached onto the base portion and forming a top of the reservoir cavity and a top of the fluid channel, wherein the fluid path further comprises a series of regions exposed to the flexible membrane portion, at least one of the regions being a valve region” in addition to other limitations. 	Regarding claim 12, the prior art of record fails to teach, disclose or render obvious “at least one flexible membrane portion forming at least one portion of the fluidic path portion and the reservoir, wherein the fluidic path further comprises a series of regions exposed to the flexible membrane portion, at least one of the regions being a valve region” in addition to other limitations. 	Regarding claim 16, the prior art of record fails to teach, disclose or render obvious “a substrate .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/BRANDY S LEE/Primary Examiner, Art Unit 3783